Title: Report on Vacant Lands, 20 July 1790
From: Hamilton, Alexander
To: 


Treasury-department, July 20th. 1790.[Communicated on July 22, 1790]

[To the Speaker of the House of Representatives]
In obedience to the order of the House of Representatives of the 20th. of January last, The Secretary of the Treasury,
Respectfully reports;
That in the formation of a plan for the disposition of the vacant lands of the United States, there appear to be two leading objects of consideration; one, the facility of advantageous sales according to the probable course of purchases; the other, the accommodation of individuals now inhabiting the Western Country, or who may hereafter emigrate thither.
The former, as an operation of finance, claims primary attention: the latter is important, as it relates to the satisfaction of the inhabitants of the Western Country. It is desirable, and does not appear impracticable to conciliate both.
Purchasers may be contemplated in three classes. Monied individuals and companies, who will buy to sell again. Associations of persons, who intend to make settlements themselves. Single persons, or families now resident in the Western Country, or who may emigrate thither hereafter. The two first will be frequently blended, and will always want considerable tracts. The last will generally purchase small quantities. Hence a plan for the sale of the Western lands, while it may have due regard to the last, should be calculated to obtain all the advantages which may be derived from the two first classes. For this reason, it seems requisite, that the general Land-office should be established at the seat of Government. ’Tis there, that the principal purchasers, whether citizens or foreigners, can most easily find proper agents, and that contracts for large purchases can be best adjusted.
But the accommodation of the present inhabitants of the Western Territory, and of unassociated persons and families who may emigrate thither, seems to require that one office, subordinate to that of the Seat of Congress, should be opened in the North western, and another in the South western Government.
Each of these offices, as well the general one as the subordinate ones, it is conceived, may be placed with convenience under the superintendance of three Commissioners, who may either be pre-established officers of the Government, to whom the duty may be assigned by law, or persons specially appointed for the purpose. The former is recommended by considerations of Œconomy, and, it is probable, would embrace every advantage which could be derived from a special appointment.
To obviate those inconveniences, and to facilitate and ensure the attainment of those advantages which may arise from new and casual circumstances springing up from foreign and domestic causes, appears to be an object for which adequate provision should be made, in any plan that may be adopted. For this reason, and from the intrinsic difficulty of regulating the details of a specific provision for the various objects which require to be consulted, so as neither to do too much nor too little for either, it is respectfully submitted, whether it would not be advisable to vest a considerable latitude of discretion in the Commissioners of the General Land Office, subject to some such regulations and limitations as follow. Vizt.
That no land shall be sold, except such, in respect to which the titles of the Indian tribes shall have been previously extinguished.
That a sufficient tract or tracts shall be reserved and set apart for satisfying the subscribers to the proposed loan in the public debt, but that no location shall be for less than five hundred Acres.

That convenient tracts shall from time to time be set apart for the purpose of locations by actual settlers, in quantities not exceeding to one person one hundred acres.
That other tracts shall, from time to time, be set apart for sales in townships of ten miles square, except where they shall adjoin upon a boundary of some prior grant, or of a tract so set apart, in which cases there shall be no greater departure from such form of location, than may be absolutely necessary.
That any quantities may, nevertheless, be sold by special contract, comprehended either within natural boundaries or lines, or both.
That the price shall be thirty Cents per acre to be paid, either in gold or silver, or in public securities, computing those which shall bear an immediate interest of six per cent, as at par with gold and silver, and those which shall bear a future or less interest, if any there shall be, at a proportional value.
That Certificates issued for land upon the proposed loan, shall operate as warrants within the tract or tracts which shall be specially set apart for satisfying the subscribers thereto, and shall also be receivable in all payments whatsoever for land by way of discount, Acre for Acre.
That no credit shall be given for any quantity, less than a township of ten miles square, nor more than two years credit for any greater quantity.
That in every instance of credit, at least one quarter part of the consideration shall be paid down, and security other than the land itself, shall be required for the residue. And that no title shall be given for any tract or part of a purchase, beyond the quantity for which the consideration shall be actually paid.
That the residue of the tract or tracts set apart for the subscribers to the proposed loan, which shall not have been located within two years after the same shall have been set apart, may then be sold on the same terms as any other land.
That the Commissioners of each subordinate office shall have the management of all sales, and the issuing of Warrants for all locations in the tracts to be set apart for the accommodation of individual settlers, subject to the superintendency of the Commissioners of the general Land-office, who may also commit to them the management of any other sales or locations, which it may be found expedient to place under their direction.
That there shall be a Surveyor General, who shall have power to appoint a Deputy Surveyor General, in each of the Western Governments, and a competent number of Deputy Surveyors to execute, in person, all Warrants to them directed by the Surveyor General or Deputy Surveyors General within certain districts to be assigned to them respectively. That the Surveyor General shall also have in charge, all the duties committed to the Geographer General by the several resolutions and ordinances of Congress.
That all warrants issued at the General Land Office, shall be signed by the Commissioners or such one of them as they may nominate for that purpose, and shall be directed to the Surveyor General. That all warrants issued at a subordinate office shall be signed by the Commissioners of such office, or by such one of them, as they may nominate for that purpose, and shall be directed to the Deputy Surveyor General within the government. That the priority of locations upon Warrants shall be determined by the times of the applications to the Deputy Surveyors; and in case of two applications for the same land at one time, the priority may be determined by Lot.
That the Treasurer of the United States shall be the receiver of all payments for sales made at the General Land office, and may also receive deposits of money or securities for purchases intended to be made at the subordinate offices, his receipts or certificates for which shall be received in payment at those offices.
That the Secretary of each of the Western Governments, shall be the receiver of all payments arising from sales at the office of such Government.
That controversies concerning rights to patents or grants of land shall be determined by the Commissioners of that office, under whose immediate direction or jurisdiction, the locations, in respect to which they may arise, shall have been made.
That the completion of all contracts and sales heretofore made, shall be under the direction of the Commissioners of the General Land Office.
That the Commissioners of the General Land Office, Surveyor-General, Deputy-Surveyors General, and the Commissioners of the Land Office, in each of the Western Governments, shall not purchase, nor shall others purchase for them in trust, any public lands.
That the Secretaries of the Western Governments shall give security for the faithful discharge of their duty, as receivers of the Land Office.
That all patents shall be signed by the President of the United States, or by the Vice-president or other officer of government acting as President, and shall be recorded in the office, either of the Surveyor General, or of the Clerk of the Supreme Court of the United States.
That all officers acting under the laws establishing the Land-Office, shall make oath faithfully to discharge their respective duties, previously to their entering upon the execution thereof.
That all Surveys of land shall be at the expense of the purchasers or grantees.
That the fees shall not exceed certain rates to be specified in the law, affording equitable compensations for the services of the Surveyors, and establishing reasonable and customary charges for patents and other Office papers for the benefit of the United States.
That the Commissioners of the General Land Office shall, as soon as may be, from time to time, cause all the rules and regulations which they may establish, to be published in one gazette, at least, in each State, and in each of the Western Governments, where there is a Gazette, for the information of the citizens of the United States.
Regulations, like these, will define and fix the most essential particulars which can regard the disposal of the Western lands, and where they leave any thing to discretion, will indicate the general principles or policy intended by the Legislature to be observed; for a conformity to which the Commissioners will, of course, be responsible. They will, at the same time, leave room for accommodating to circumstances which cannot, beforehand, be accurately appreciated, and for varying the course of proceeding, as experience shall suggest to be proper, and will avoid the danger of those obstructions and embarrassments in the execution, which would be to be apprehended from an endeavor at greater precision and more exact detail.
All which is humbly submitted
Alexander HamiltonSecretary of the Treasury.
